DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office action is made in response to the amendment filed on 11/17/2020. It is noted that in the amendments applicant has made changes in the claims. Regarding to the claims, applicant has amended claims 1-3, 8, 10, 11 and 16, and canceled claims 4-7 and 12-15. As amended, pending claims are claims 1-3, 8-11, and 16.
REASONS FOR ALLOWANCE
Claims 1-3, 8-11 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to the allowable subject matter, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such manner that a rejection a rejection under 35 USC 102 or 103 would be proper. 
Regarding claim 1, the prior art fails to teach a variable light-valve: wherein the variable light-valve comprises: first adjusting gratings corresponding to the first light dimmers in a one-to-one manner, wherein when the first adjusting gratings are in a first state, the first light dimmers is in the light-transmitting state, and when the first adjusting gratings are rotated into a second state, the first light dimmers are in the light-shielding state; second adjusting gratings corresponding to the second light dimmers in a one-to-one manner, wherein when the second adjusting gratings are in a first state, the second light dimmers are in the light-transmitting state, and when the second adjusting gratings are rotated into a second state, the second light dimmers . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 2016/0116752), Schwerdtner (US 2004/0239758), Montgomery et al. (US Patent 6,859,256), Woodgate et al. (US Patent 6,377,295) disclose relevant display device having mechanical tuning structure, but fails to remedy the deficiencies of the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872